Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s filing dated02 Nov 2020 provides claims 1-18 pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “processor-readable medium” includes non-patentable transitory waves.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (US 2019/0200084) in view of Chuang (US 2012/0169842).
	For claim 1, Gilson discloses a processor-implemented method in a digital media player ({0035] e.g. display device 112), the method comprising: 
	receiving data defining a user's view in relation to spherical video frames displayed by the digital media player ([0052] the user may manually select or change the field of view by selecting areas that the user wishes to view, such as by entering navigational commands on a controller.); and 
	where a forced perspective event is to be triggered at the time of display of a spherical frame ([0055] e.g. the field of view might not be dictated by the user), 
	triggering the forced perspective event conditionally based at least on the orientation of the user in relation to the spherical video frames ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame, thereby imitating the scope of the rifle). 
	Gilson does not expressly disclose using a user's viewport.
	Chuang teaches using a user's viewport ([0186] To create a viewport 1632 or 1634, the user specifies the desired field of view by cuing the video view to the desired view and selection one of the "Open Video Viewport #" menu items from a viewport menu 1630). It would be obvious to combine the viewport teachings of Chuang with the teachings of Gilson to provide an improved spherical video viewing experience.
	For claim 2, Gilson discloses wherein triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport does not coincide with an exclusion zone associated with the spherical frame ([0055] In some cases, the video editor may black out certain areas of a video frame by tagging blocks comprising these certain areas as not to be transmitted and may confine the field of view 305 within a certain region of the video frame.). 
	For claim 3, Gilson discloses wherein triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport does not coincide for a threshold duration with an exclusion zone associated with the spherical frame ([0091] FIG. 6 illustrates an example in which a field of view in a video frame is changed for a user in a time period according to one or more illustrative aspects of the disclosure. In this example, when a user wearing a VR headset views a 360 degree video, the user turns his head or moves his eyes from one region to the upper right corner thereof during a time period from time T1 to T2 to T3.). 
	For claim 4, Gilson discloses wherein triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport coincides with an inclusion zone associated with the spherical frame ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame, thereby imitating the scope of the rifle). 
	For claim 5, Gilson discloses further comprising: where one of a plurality of forced perspective events is to be triggered at the time of display of the spherical frame, selecting none or one of the plurality of forced perspective events to be triggered conditionally based at least on the orientation of the user's viewport in relation to the spherical video frames, the selecting comprising selecting a forced perspective event only if the user's viewport coincides with an inclusion zone associated with the selected forced perspective event; and in the event that one of the plurality of forced perspective events is selected, triggering the selected forced perspective event ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame, thereby imitating the scope of the rifle). 
	For claim 6, Gilson discloses further comprising: where one of a plurality of forced perspective events is to be triggered at the time of display of the spherical frame ([0093] e.g. propviding anhancement layer data for viewpoint), 
	selecting none or one of the plurality of forced perspective events to be triggered conditionally based at least on the orientation of the user's viewport in relation to the spherical video frames ([0093] the field of view of a user changes from 701 to 702 to 703 during the time period from time T1 to T2 to T3. The VR headset may update information representing the field of view), 
	the selecting comprising selecting a forced perspective event only if the user's viewport coincides for a threshold duration ([0093] T1 to T2 to T3) with an inclusion zone associated with the selected forced perspective event; and in the event that one of the plurality of forced perspective events is selected, triggering the selected forced perspective event [0093] In reference to FIG. 7, the field of view of a user changes from 701 to 702 to 703 during the time period from time T1 to T2 to T3. The VR headset may update information representing the field of view and may send the updated information to the server. At time T2, even though blocks B.sub.13,4 and B.sub.13,5 of group G2 are not associated with the field of view 702, the server might continue to deliver all blocks of group G2 to the user device in consideration that blocks B.sub.12,4 and B.sub.12,5 of group G2 are still associated with the field of view 702.
For claims 7 to 18, the combined teachings of Gilson and Chuang disclose the claimed limitations as discussed for corresponding limitations in claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUJITA; Yohei et al.	US 20180276722 A1	BROWSING SYSTEM, BROWSING METHOD, AND INFORMATION PROCESSING APPARATUS
Guardini; Domenico et al.	US 10944971 B1	Method and apparatus for frame accurate field of view switching for virtual reality
HILDGEN F et al.	US 20200005831 A1	Method for processing digital video, involves subjecting image data in frame, and inserting non-image data into non-image region formed by scaling, where inserted non-image data is machine-readable for frame-accurate event-triggering
ANDERSON; Kent et al.	US 20180092706 A1	IMMERSIVE THREE-DIMENSIONAL DISPLAY FOR ROBOTIC SURGERY
RANTALA; Enrico Henrik et al.	US 20180007262 A1	METHOD AND APPARATUS FOR PROVIDING A VISUAL INDICATION OF A POINT OF INTEREST OUTSIDE OF A USER'S VIEW
LEHTINIEMI A J et al.	US 20180007262 A1	Method for providing visual indication of point of interest associated with rocket outside user view, involves causing portion of image to be repositioned, and causing portion of image to return to orientation after repositioning portion
ZHOU; Minhua et al.	US 20170339341 A1	360 DEGREE VIDEO RECORDING AND PLAYBACK WITH OBJECT TRACKING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485